Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Status
This Office action is in response to Applicant’s Amendment filed on 12/10/2021. Claims 1, 6, 10, 16, 21 are amended. Claims 1-21 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: 112(b) rejection of claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 10-13, 16-18 are rejected under 35 U.S.C. 103 as being un-patentable over Verbeke et al. (US 10,885,819 B1; Verbeke) in view of Liu et al. (US 2014/0347736 A1; Liu).
As of claim 1, Verbeke teaches an optical arrangement 100 [fig 1] defining a field of view 120 (HMD) [fig 1] relative to an optical reference point 101 (eye) [fig 1], the optical arrangement comprising: an off-axis (projection system 140 is situated vertically from the HMD 120) [fig 1], short-throw projector 140 [fig 1] (col 5, lines 25-30) arranged outside the field of view 120 [fig 1]; and a substantially transparent projection screen 
Verbeke does not teach a reflective element and a refractive element, wherein the reflective element is arranged within the field of view; the imagery is transmitted through the refractive element both before and after direction by the reflective element.
Liu teaches an optical system 400 [fig 4] having a reflective element 451 [fig 4] and a refractive element 452 (quarter-wave plate) [fig 4] [0059], wherein the reflective element is arranged within the field of view 270 [fig 4]; the imagery 407 (s-polarized light) [fig 4] [0059] is transmitted through the refractive element 452 (quarter-wave plate) [fig 4] [0059] both before and after direction (s-polarized light becomes p-polarized light 410 by the quarter-wave plate 452) [fig 4] by the reflective element 451 [fig 4].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a reflective element and a refractive element, wherein the reflective element is arranged within the field of view; the imagery is transmitted through the refractive element both before and after direction by the reflective element as taught by Liu to the optical arrangement as disclosed by Verbeke in order for providing, to a pupil of a user, an image from the display superimposed on an ambient scene (Liu; [0003]).
As of claim 2, Verbeke teaches the reflective element 121 [fig 1] comprises a partially reflective mirror configured to transmit light from a physical environment toward 
As of claim 3, Verbeke teaches the projection screen 221, 222 [fig 2A] (projection screens 221, 222 are part of HMD 120) [fig 1] fig 2A] is arranged between the reflective element 121 [fig 1] and the optical reference point 101 [fig 1].
As of claim 5, Verbeke teaches the reflective element 121 [fig 1] is arranged between the projection screen 221, 222 [fig 2A] and the optical reference point 101 [fig 1].
As of claim 10, Verbeke teaches an augmented reality (AR)-capable headset 120 (HMD) [fig 1] comprising: one or more visual sensors 122 (eye-tracking sensors) [fig 1] (col 3, lines 35-37); one or more computer processors 150 [fig 3] communicatively coupled with the one or more visual sensors (image data generated by eye-tracking sensors 122 can be processed by processing unit 150, for example via an eye-tracking module) (col 4, lines 10-13); and an optical arrangement 100 [fig 1] defining a field of view 120 (HMD) [fig 1] relative to an optical reference point 101 (eye) [fig 1], the optical arrangement comprising: an off-axis (projection system 140 is situated vertically from the HMD 120) [fig 1], short-throw projector 140 [fig 1] (col 5, lines 25-30) arranged outside the field of view 120 [fig 1]; and a substantially transparent projection screen 221, 222 [fig 2A] arranged within the field of view 120 [fig 2A] and configured to: preferentially direct imagery 141 (AR visual information) [fig 1] (col 5, lines 53-55) projected by the off-axis, short-throw projector 140 [fig 1] toward the reflective element 
Verbeke does not teach a reflective element and a refractive element, wherein the reflective element is arranged within the field of view; the imagery is transmitted through the refractive element both before and after direction by the reflective element.
Liu teaches an optical system 400 [fig 4] having a reflective element 451 [fig 4] and a refractive element 452 (quarter-wave plate) [fig 4] [0059], wherein the reflective element is arranged within the field of view 270 [fig 4]; the imagery 407 (s-polarized light) [fig 4] [0059] is transmitted through the refractive element 452 (quarter-wave plate) [fig 4] [0059] both before and after direction (s-polarized light becomes p-polarized light 410 by the quarter-wave plate 452) [fig 4] by the reflective element 451 [fig 4].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a reflective element and a refractive element, wherein the reflective element is arranged within the field of view; the imagery is transmitted through the refractive element both before and after direction by the reflective element as taught by Liu to the optical arrangement as disclosed by Verbeke in order for providing, to a pupil of a user, an image from the display superimposed on an ambient scene (Liu; [0003]).
As of claim 11, Verbeke teaches the reflective element 121 [fig 1] comprises a partially reflective mirror (121 is a partially reflective mirror) [fig 1] configured to transmit light from the physical environment toward the optical reference point 101 (combiner 121 is transparent or semi-transparent to environmental light 102, so that a 
As of claim 12, Verbeke teaches the projection screen 221, 222 [fig 2A] (projection screens 221, 222 are part of HMD 120) [fig 1] fig 2A] is arranged between the reflective element 121 [fig 1] and the optical reference point 101 [fig 1].
As of claim 13, Verbeke teaches the reflective element 121 [fig 1] is arranged between the projection screen 221, 222 [fig 2A] and the optical reference point 101 [fig 1].
As of claim 16, Verbeke teaches a method for use with an augmented reality (AR)-capable headset 120 (HMD) [fig 1] defining a field of view 120 [fig 1] relative to an optical reference point 101 [fig 1], the method comprising: projecting, from an off-axis, short-throw projector outside the field of view (projection system 140 is situated vertically from the HMD 120) [fig 1], short-throw projector 140 [fig 1] (col 5, lines 25-30), imagery toward a substantially transparent projection screen 221, 222 [fig 2A] arranged within the field of view 120 [fig 2A]; using the projection screen 221, 222 [fig 2A], preferentially directing the imagery 141 (AR visual information) [fig 1] (col 5, lines 53-55) toward a reflective element 121 [fig 1] arranged within the field of view (of 120) [fig 1]; and directing, using the reflective element 121 [fig 1], the imagery toward the optical reference point (eye 101) [fig 1].
Verbeke does not teach the imagery is transmitted through the refractive element both before and after direction by the reflective element.
Liu teaches an optical system 400 [fig 4] having the imagery 407 (s-polarized light) [fig 4] [0059] is transmitted through the refractive element 452 (quarter-wave plate) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a reflective element and a refractive element, wherein the reflective element is arranged within the field of view; the imagery is transmitted through the refractive element both before and after direction by the reflective element as taught by Liu to the optical arrangement as disclosed by Verbeke in order for providing, to a pupil of a user, an image from the display superimposed on an ambient scene (Liu; [0003]).
As of claim 17, Verbeke teaches directing the imagery toward the optical reference point 101 [fig 1] comprises: reflecting, using the reflective element 121 [fig 1], the imagery toward the projection screen 221, 222 [fig 2A]; and transmitting the reflected imagery through the projection screen 221, 222 [fig 2A] toward the optical reference point 101 [fig 1].
As of claim 18, Verbeke teaches transmitting light from the physical environment through the reflective element 121 [fig 1] and through the projection screen 221, 222 [fig 2A] toward the optical reference point (combiner 121 is transparent or semi-transparent to environmental light 102, so that a portion of environmental light 102 that is incident on combiner 121 is transmitted by combiner 121 and continues on toward eye 101 (col 3, lines 51-55).
Claims 7-8, 14 are rejected under 35 U.S.C. 103 as being un-patentable over Verbeke et al. (US 10,885,819 B1; Verbeke) in view of Liu et al. (US 2014/0347736 A1; Liu) and further in view of TATSUNO (US 2014/0146295 A1).

TATSUNO teaches an optical system [fig 4] having a DMD 7 [fig 4] [0045].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a DMD as taught by TATSUNO to the optical arrangement as disclosed by Verbeke in view of Liu for reflected light to enlarge and project onto a screen (TATSUNO; [0027]).
As of claim 8, Verbeke in view of Liu teaches an off-axis, short-throw projector 140 [fig 1]. Verbeke does not teach one or both of: asymmetric aspheric optics; and optics having a f-number greater than a threshold value.
TATSUNO teaches an optical system [fig 4] having an asymmetric aspheric optics (lenses 81-84 as are aspheric lenses and concave mirror 85 is rotationally asymmetric) [0045] [0047].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have asymmetric aspheric optics as taught by TATSUNO to the optical arrangement as disclosed by Verbeke in view of Liu in order for reflected light to enlarge and project onto a screen (TATSUNO; [0027]).
Claims 9, 15 are rejected under 35 U.S.C. 103 as being un-patentable over Verbeke et al. (US 10,885,819 B1; Verbeke) in view of Liu et al. (US 2014/0347736 A1; Liu) and further in view of Kumasawa (US 2006/0181769 A1; Kumasawa).

Kumasawa teaches a projector [fig 5] having a volume hologram projection screen 12 [0068].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a volume hologram projection screen as taught by Kumasawa to the optical arrangement as disclosed by Verbeke in view of Liu in order for viewing angle of the imaging light can be readily controlled (Kumasawa; [0068]).
Allowable Subject Matter
Claims 4, 19-21are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
As of claim 4, the closest prior art Verbeke et al. (US 10885819 B1) teaches an augmented reality (AR) display system 100, configured to implement one or more aspects of the present disclosure. AR display system 100 provides AR content to an operator, occupant, or other user of a vehicle, such as an automobile, watercraft, or the like. More specifically, AR display system 100 is configured to direct AR visual information 141 to at least one eye 101 of the user via a head-mounted device (HMD) 120 worn by the user. Because HMD 120 also allows environmental light 102 to enter eye 101 of the user, the user can simultaneously see the actual environment with AR visual information 141 superimposed thereon. In addition, unlike a heads-up display, 
As of claim 19, the closest prior art Verbeke et al. (US 10885819 B1) teaches an augmented reality (AR) display system 100, configured to implement one or more aspects of the present disclosure. AR display system 100 provides AR content to an operator, occupant, or other user of a vehicle, such as an automobile, watercraft, or the like. More specifically, AR display system 100 is configured to direct AR visual information 141 to at least one eye 101 of the user via a head-mounted device (HMD) 120 worn by the user. Because HMD 120 also allows environmental light 102 to 
Claims 20-21 are allowed as being dependent on claim 19.
Claim 6 is allowed. The closest prior art Verbeke et al. (US 10885819 B1) teaches an augmented reality (AR) display system 100, configured to implement one or more aspects of the present disclosure. AR display system 100 provides AR content to an operator, occupant, or other user of a vehicle, such as an automobile, watercraft, or the like. More specifically, AR display system 100 is configured to direct AR visual information 141 to at least one eye 101 of the user via a head-mounted device (HMD) 120 worn by the user. Because HMD 120 also allows environmental light 102 to enter eye 101 of the user, the user can simultaneously see the actual environment with 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882